DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on December 30, 2020 was received. Claims 1 and 4 were amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued September 30, 2020.

Claim Rejections - 35 USC § 112
The rejection of claim 4 as indefinite under 35 USC 112(b) is withdrawn because Applicant suitably amended the claim to add a reference for the term “parallel”. 

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as unpatentable over Bendahan (US 4,498,558) in view of Hasui (US 5,263,307) and Debievre (FR 437,137, translation provided by Applicant on May 23, 2019 used for citation purposes) on claims 1-7, 9-11 and 19-20 are maintained. The rejections are restated below. 
Regarding claim 1: Bendahan discloses a device for applying a lubricant to a multi-strand cable which includes central holes (16) forming a feedthrough passage for receiving the cable (13) and a grease supply chamber (24) as well as two grease collection chambers (28) which are lubricant passages that open into the central holes (16) and are connected to a high pressure grease line (25) which inherently includes a pressure generator (col. 1 lines 52+, col. 2 lines 1-34, figures 1-3). Bendahan fails to explicitly disclose a spreading device which spreads the cable, the spreading device having a plurality of 
However, Hasui discloses a similar steel cable coating apparatus which uses an untwisting device (36) provided just before the coating device to produce gaps between the threads of a cable in order to individually coat each strand (col. 9 lines 19-48, figures 3-6, 9). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use an untwisting device as taught by Hasui in the housing of the device of Bendahan because Hasui teaches that this allows each strand to be fully coated which prevents air gaps from forming in the spiral gaps (24) between the core wire and side wires, which can cause structural problems (col. 1 lines 36+, col. 2 lines 1-60, col. 5 lines 14-40). 
	Bendahan and Hasui teach a lubricating device including an untwisting device that has a number of radial elements for separating the strands (see figure 5 of Hasui) but fail to teach or suggest that spreading elements are movable and have a contour that tapers inwardly for engaging and producing the gaps between adjacent strands. However, Debievre teaches a similar cable untwisting device which utilizes a number of jaws (7) which are spreading elements that have wheels (8, 9) which taper inwardly for engaging the cable and producing gaps between adjacent cable strands (page 4, pars. 2-4, figures 1-2). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the device of Debievre as the untwisting device for Bendahan because Debievre shows that this is a functionally equivalent mechanism to the untwisting device of Hasui for the purposes of separating strands of cables or ropes (page 3, par. 1), and simple substitution of functional equivalents is not considered to be a patentable advance (MPEP 2143). 
	Regarding claim 2: Bendahan, Hasui and Debievre show that the jaws (7) are pin shaped in one embodiment (see Debievre figure 2). 
Regarding claim 3: Bendahan, Hasui and Debievre disclose that each of the jaws (7) includes at least one wheel (8, 9) mounted rotatably on a radially movable piston (jaw 7) (see Debievre figure 1). 
	Regarding claims 4 and 20: Bendahan, Hasui and Debievre disclose that the main part (1) of the untwisting device is rotatable on ball bearings (2) relative to the fixed part (3), inherently having an axis of rotation parallel to the longitudinal length thereof and to the length of the holes (16) of the device of Bendahan (Debievre page 3, last paragraph, page 4 paragraph 1, Bendahan figure 1). 
	Regarding claim 5: Bendahan, Hasui and Debievre disclose that the jaws (7) can be radially movable by threaded screws, and therefore threads, connected to an articulated arm (19) (Debievre page 4, last paragraph, figure 2). 
	Regarding claims 6-7: Bendahan, Hasui and Debievre disclose that the jaws (7) are adapted to be deflected by abutting a wedge (10) on a sliding inner push cylinder (11) which is moved forward and backwards in order to push the wheels (8, 9) inward or outwardly (Debievre page 4 par. 3, figure 1). 
	Regarding claim 9: Bendahan, Hasui and Debievre disclose a manifold including two lubricant passages at either end of the device such that one would be upstream and one would be downstream of the untwisting device (Bendahan figures 1-3).
	Regarding claim 10: Bendahan, Hasui and Debievre disclose a scraper plate (17) fitted at the outlet end of the holes (16) in order to scrape debris and therefore excess coating off of the cable (13) (Bendahan col. 1 lines 59+, col. 2 lines 1-7).
	Regarding claim 11: Bendahan, Hasui and Debievre disclose the above device in which the purpose of the untwisting device is to spread the cable strands apart to ensure the coating is applied to each strand, such that it must be spread apart within the holes (16) of the device (Hasui col. 5 lines 14-40).	
	Regarding claim 19: 
The claim rejections under 35 U.S.C. 103 as unpatentable Bendahan, Hasui and Debievre as applied to claims 1-7, 9-11 and 19-20 above and further in view of Wright (US 2015/0047140) on claims 12-13 and 21 are maintained. The rejections are restated below. 
Regarding claim 12: Bendahan, Hasui and Debievre disclose that the grease is supplied under high pressure but fail to explicitly disclose that the pressure generator is configured to supply the lubricant based on the cable speed. However, Wright disclose a similar cable (50) coating apparatus and teaches that the thickness of the coating is controlled both by the travelling speed of the cable (50) relative to the coating device and the pressure/flow rate of the liquid being supplied (par. 55). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to control the pressure of grease of Bendahan in dependence on the travelling speed of the cable as taught by Wright because Wright teaches that both of those variables together affect the overall coating thickness (par. 55).
Regarding claims 13 and 21: Bendahan, Hasui, Debievre and Wright fail to explicitly teach that the delivery rate of the grease is at least 25g or 55-100g per meter of cable. However, Wright teaches that both the travelling speed of the cable and the flow rate of the coating liquid are result effective variables, and therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to supply the grease of Bendahan at a rate at least 25g or 55-100g per meter of cable because optimization of result effective variables is not considered to be a patentable advance (Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215).
Response to Arguments
Applicant's arguments filed December 30, 2020 have been fully considered but they are not persuasive. Applicant primarily argues that the instant apparatus is drawn to spreading the strands in order to create a gap, rather than unwinding them, and the prior art does not teach this.

Applicant’s arguments are not commensurate in scope with the claims. Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the instant case, both Hasui and Debievre clearly disclose spreading elements designed to engage the strands and produce a gap between adjacent strands. While this function may be also considered “unwinding” by the prior art, there is nothing in the claims which requires that no unwinding can occur, and any such requirement would be considered new matter. Hasui discloses radial elements serving as a spreading device which each engage the strands, and quite clearly discloses that a gap between strands is introduced (see figures 5, 8, 9 and 11). Debievre is brought in to teach that unwinding elements designed to generate a gap between strands can be movable and have a tapering contour as claimed. Both prior art references quite clearly act to spread the strands apart, thereby creating a gap between them as claimed. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.K/
Stephen KittExaminer, Art Unit 1717                                                                                                                                                                                                        3/25/2021

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717